Citation Nr: 0908229	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  98-10 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for a disability 
manifested by chronic diarrhea.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In April 2008, the Board 
remanded the Veteran's claims for additional development.  At 
that time, the Board also denied service connection for a 
sleep disorder and a kidney disorder.

In a January 2009 brief, the Veteran's representative 
indicated that the Veteran may have a tobacco-related 
disorder and an alcohol dependence disorder that are related 
to his service-connected post-traumatic stress disorder 
(PTSD).  Despite the recent denial of service connection for 
a kidney disorder in April 2008, the Veteran's representative 
also wishes to file a claim of service connection for kidney 
stones.  As these issues have not been developed for 
appellate review, they are referred to the agency of original 
jurisdiction (AOJ) for appropriate action.

In the April 2008 remand, the Board also referred to the AOJ 
a then-pending claim for an increased rating for service-
connected PTSD.  It does not appear that this issue has been 
addressed and it is again referred to the AOJ.

(The decision below addresses the Veteran's claims of service 
connection for a liver disorder and a disability manifested 
by chronic diarrhea.  The claim of service connection for a 
respiratory disorder and the TDIU claim are addressed in the 
remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The Veteran does not have a liver disorder that is 
attributable to his active military service.

3.  The Veteran's irritable bowel syndrome is a medically 
unexplained chronic multi-symptom illness that became 
manifest to a degree of at least 10 percent; it causes the 
Veteran's diarrhea.


CONCLUSIONS OF LAW

1.  The Veteran does not have a liver disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.317 (2008).

2.  The Veteran's irritable bowel syndrome, which causes 
diarrhea, is a qualifying chronic disability for which 
service connection is warranted.  38 U.S.C.A. § 1117 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.317, 4.114, Diagnostic 
Code 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service connection claims were filed prior to 
the enactment of the VCAA.  Additionally, the RO initially 
adjudicated the claims prior to the enactment of the VCAA.  
Although pre-adjudicatory VCAA notice was not possible, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in cases such as this one, the Veteran has the 
right to subsequent content-complying notice.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for a liver disorder and a disability manifested 
by chronic diarrhea has been accomplished.  Through July 
2003, April 2006, and April 2008 notice letters, the Veteran 
and his representative were notified of the information and 
evidence needed to substantiate the Veteran's claims of 
service connection, including on the basis of an undiagnosed 
illness.  By the April 2006 and April 2008 notice letters, 
the Veteran was provided with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in November 2008, which followed 
the April 2008 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2003, April 2006, and 
April 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the Veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his claimed disabilities.  Consequently, a 
remand of the two service connection issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
service connection claims.  The Veteran's service treatment 
and personnel records have been obtained and associated with 
the claims file.  VA has obtained treatment records from the 
VA Medical Centers (VAMCs) in North Chicago, Illinois; 
Chillicothe, Ohio; Columbus, Ohio; Dayton, Ohio; and their 
associated outpatient clinics.  Private treatment records 
from the Mount Carmel Medical Center in Columbus, Ohio have 
been obtained.  Records were also requested and obtained from 
the Social Security Administration.  Pursuant to the Board's 
April 2008 remand, the Veteran was provided a VA examination 
in connection with his claims, the report of which is of 
record.  Furthermore, the Veteran was afforded a hearing 
before the Board in November 2007, the transcript of which is 
also of record.  He previously provided testimony at a 
hearing before the RO in October 1998.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.



II. Analysis

The Veteran asserts that he has a liver disorder and a 
disability manifested by diarrhea that are the result of 
disease or injury incurred during his active military 
service.  Alternatively, he believes that he has qualifying 
chronic disabilities resulting from an undiagnosed illness 
related to his service during the Persian Gulf War.  Thus, 
the Veteran contends that service connection is warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  However, no 
compensation may be paid if the disability is the result of 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.1, 3.301 (2008).

Service connection may also be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.317 (2008).

Persian Gulf Veteran means a Veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The Veteran's personnel records reflect service in Southwest 
Asia during the Persian Gulf War.  Thus, he is a Persian Gulf 
Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

A. Liver Disorder

A review of the Veteran's service treatment records is 
negative for liver-related symptoms, treatment, or diagnoses.  
The August 1992 separation examination was normal.

Post-service medical records show that the Veteran was 
hospitalized in April 1993 at the Chillicothe VAMC for 
alcohol dependence.  Liver function tests (LFTs) showed 
slightly abnormal liver enzymes at that time.  In the May 
1993 discharge summary, a physician stated that the abnormal 
results appeared to be related to alcohol.  In March 1997, a 
VA examiner addressed the liver disorder claim.  The examiner 
noted the history of elevated enzymes.  There was mild 
tenderness to the abdomen on examination.  The diagnosis was 
elevated liver enzymes but the examiner stated that the 
etiology was unclear.  Subsequent to the VA examination, 
treatment records from the Cincinnati VAMC reflected elevated 
LFTs.  Tests for hepatitis were negative and a diagnosis was 
not provided.  Elevated LFTs were again noted in July 2000.  
In April 2004, it was noted that the Veteran's elevated 
enzymes had resolved.

In September 2008, pursuant to the Board's remand, the 
Veteran was afforded another VA examination in order to 
determine whether the Veteran's elevated enzymes or other 
signs and symptoms of a liver disorder could be attributed to 
a known clinical diagnosis, or whether they were the result 
of an undiagnosed illness.

In conjunction with the VA examination, the Veteran underwent 
a LFT as required by the Board's remand.  Alanine 
transaminase (ALT) and aspartate transaminase (AST) were 
elevated.  Testing for hepatitis B and hepatitis C were 
negative.  A CT scan of the chest demonstrated fatty 
infiltration of the liver.  In light of these results, the VA 
examiner diagnosed the Veteran with steatohepatitis.  The 
examiner gave the opinion that the Veteran's liver disorder 
was at least as likely as not related to abnormal liver 
enzymes that he had in service.  The examiner pointed to 
elevated liver enzymes in 1996 during a hospitalization for 
PTSD as the rationale.

Based on the September 2008 VA examination report, the 
Veteran's elevated enzymes and other signs and symptoms of a 
liver disorder have been attributed to a known clinical 
diagnosis-steatohepatitis.  Steatohepatitis is fatty liver 
in alcoholics.  See Dorland's Illustrated Medical Dictionary 
1756 (30th ed. 2003).  The diagnosis was made after a review 
of the medical history, laboratory testing, and an 
examination of the Veteran.  The diagnosis has support in the 
record, especially given the previous instances of the 
elevated liver enzymes being attributed to alcohol use.  

As noted above, an undiagnosed illness is defined as a 
condition that by history, physical examination and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.  Here, the Veteran's liver disorder has been 
attributed to a known clinical diagnosis based on physical 
examination and laboratory tests.  Therefore, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for 
application regarding this claim.

In regards to a relationship between the Veteran's 
steatohepatitis and his active military service, the 
September 2008 VA examiner provided an opinion linking the 
two.  However, the Board does not find the opinion persuasive 
because the examiner appears to have linked current 
disability to findings in 1996, which was not during military 
service as the examiner apparently thought.  The examiner 
believed that the Veteran had abnormal liver enzymes during 
service, which was not the case.

In light of the diagnosis of steatohepatitis, the VA examiner 
implied an origin based on alcohol use.  Post-service alcohol 
use is documented in the medical records and medical 
professionals commented on the relationship between the 
Veteran's alcohol use and the abnormal liver tests when he 
was being treated.

In-service alcohol use is not documented in the service 
treatment records.  Nonetheless, a disability incurred during 
active military service shall not be deemed to have been 
incurred in line of duty if such disability was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  38 C.F.R. § 3.301(d). See also 38 C.F.R. § 3.301(a), 
(which states that direct service connection cannot be 
granted for a disability that is the result of the Veteran's 
own willful misconduct, or for claims filed after October 31, 
1990, the result of the claimant's own abuse of alcohol or 
drugs).  Accordingly, to the extent the Veteran developed a 
disability (steatohepatitis) as a result of the abuse of 
alcohol during military service, the claim may not be 
granted.

In sum, the Veteran's claim of service connection for a liver 
disorder must be denied because the Board finds that the 
Veteran does not have a liver disorder that is attributable 
to active military service.  In addition, service connection 
would not be warranted if the Veteran's liver disorder was 
the result of alcohol abuse during active military service.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection for a liver disorder, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Diarrhea

Post-service medical records document regular treatment for 
complaints of chronic diarrhea.  Although the service 
treatment records are negative for similar complaints and 
treatment, the Veteran maintains that he began to experience 
diarrhea during service.

During the March 1997 VA examination, a history of diarrhea 
since 1992 was noted.  The examiner stated that the Veteran 
possibly had irritable bowel syndrome (IBS) and/or lactose 
intolerance.  Despite the longstanding symptoms, VA treatment 
records generally reflected uncertain findings regarding the 
Veteran's diarrhea.  A September 2006 record noted that the 
Veteran had a history of chronic diarrhea since 1991 with an 
unknown etiology.  VA treatment records obtained pursuant to 
the Board's April 2008 remand include an August 2008 progress 
note from the Columbus VAMC.  The record reflected continued 
complaints of mild to moderate abdominal pain with diarrhea.  
The assessment was IBS.

Pursuant to the Board's remand, the Veteran underwent further 
VA examination in September 2008 in connection with the claim 
to address the unsettled evidence.  Abdominal tests were 
negative with respect to the diarrhea complaints.  The 
examiner stated that the chronic diarrhea was most likely 
secondary to IBS.  The examiner gave the opinion that the 
Veteran's IBS was not related to service.  The examiner 
reasoned that the chronic diarrhea was documented after the 
Veteran's military service and there was no in-service 
documentation.

Unlike service connection on a direct basis, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require 
competent medical nexus of a link between the qualifying 
chronic disability and military service.  Service connection 
is presumed unless there is affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.317(c); Gutierrez, 19 Vet. App. 
at 1.

Here, the evidence confirms that the Veteran has IBS.  It was 
considered a possibility as early as the March 1997 VA 
examination.  The diagnosis has since been confirmed in the 
August 2008 VA treatment record and the September 2008 VA 
examination report.  According to 38 C.F.R. § 3.317(a)(2), 
IBS is a medically unexplained chronic multi-symptom illness.  
Thus, IBS is considered a qualifying chronic disability under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Despite the examiner's opinion, the Veteran's IBS may have 
become manifest during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War as evidenced by his lay statements regarding in-service 
symptoms.  Nonetheless, the Veteran's IBS became manifest to 
a degree of at least 10 percent after his Persian Gulf 
service.  The treatment records document that he had at least 
moderate IBS with frequent episodes of bowel disturbance with 
abdominal distress.  See 38 C.F.R. § 4.114 (Diagnostic 
Code 7319) (2008) (rating criteria for irritable colon 
syndrome).  Consequently, the criteria for service connection 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are met.  Service connection for IBS is warranted.


ORDER

Service connection for a liver disorder is denied.

Service connection for irritable bowel syndrome is granted.


REMAND

The Board finds that further development is necessary with 
regard to the claim of service connection for a respiratory 
disorder and the claim for TDIU.

In part, the Board remanded the case in April 2008 in order 
to have the Veteran undergo VA examination in connection with 
the claim of service connection for a respiratory disorder.  
An examiner was requested to provide an opinion as to the 
medical probabilities that the Veteran has a primary 
diagnosis with respect to the respiratory system or that he 
has signs and symptoms as a result of an undiagnosed illness.  
Additionally, the examiner was to address the medical 
possibilities that the Veteran has a respiratory disorder 
that is the result of exposure to asbestos, smoke from oil 
well fires, or tobacco use.

In September 2008, the Veteran underwent VA examination as 
requested in the remand.  Unlike the claims regarding a liver 
disorder and IBS, the examiner did not clearly report whether 
the Veteran had a diagnosed respiratory disorder.  The 
examiner did find that the Veteran did not have an asbestos-
related disorder.  The examiner also noted that the Veteran 
had some hypoxia in the past.  However, no clear diagnosis 
for a respiratory disorder was provided.  Additionally, the 
examiner did not squarely address the aspects of exposure to 
oil well fires or tobacco use.  Moreover, the examiner did 
not comment on whether the Veteran has signs and symptoms of 
a respiratory disorder as a result of an undiagnosed illness.

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board for this issue 
has not been fully completed, another remand is now required.

On remand, the claims file should be forwarded to the 
physician who conducted the September 2008 VA examination for 
further opinion in compliance with the remand instructions 
from the April 2008 remand.  The Veteran should be scheduled 
for another VA examination if it is deemed necessary to 
answer the questions or if that examiner is unavailable.

It appears that the Veteran continues to receive regular 
treatment at several VAMCs, including the facility in 
Columbus.  Updated treatment records should be obtained in 
light of the remand.

The Board deferred an adjudication of the TDIU claim pending 
the outcome of the issues that were remanded in April 2008.  
The claim for TDIU was also deferred pending the outcome of 
the referred claim for an increased rating for service-
connected PTSD.  After undertaking the other development set 
forth in the remand, the AOJ was to readjudicate the TDIU 
claim and consider the pending PTSD claims' effect on the 
TDIU claim.

The AOJ did not address either the PTSD or TDIU claim while 
the claim was in remand status.  Thus, the claim for TDIU 
must be remanded again in order to have the AOJ readjudicate 
the claim.  See Stegall, 11 Vet. App. at 271.  On remand, 
consideration of the effect of the award of service 
connection for IBS on the TDIU claim is also important.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain the Veteran's more recent VA 
treatment records (since August 2008) and 
associate the records with the claims 
folder.

2.  Forward the Veteran's claims file to 
the physician who examined the Veteran in 
September 2008.  The physician should 
review the Veteran's claims file and 
provide a well-reasoned opinion 
consistent with sound medical judgment as 
to the medical probabilities that the 
Veteran has a primary diagnosis with 
respect to a respiratory disorder.  
Additionally, the physician should 
comment on whether the Veteran has signs 
and symptoms involving the respiratory 
system as a result of an undiagnosed 
illness.  If a respiratory disorder is 
clinically diagnosed, the physician 
should provide an opinion as to whether 
it is at least as likely as not (at least 
a 50 percent probability) that the 
respiratory disorder is attributable to 
the Veteran's military service.  Although 
an asbestos-related disorder was 
previously ruled out, the physician 
should comment on the possibility of a 
link to exposure to oil well fires and 
tobacco use.  It should be indicated if 
the examiner finds that post-service 
onset occurred.  If a respiratory 
disorder is found to be caused or made 
worse by tobacco use, the examiner should 
state the medical probability that the 
Veteran acquired an addiction to nicotine 
while in the military.  The physician 
must provide the complete rationale for 
the conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

(The RO should arrange for the Veteran to 
undergo another medical examination only 
if the above-noted physician is 
unavailable or such examination is needed 
to answer the question posed above.)

After the requested report has been 
completed, it should be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the physician.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a respiratory disorder and 
the TDIU claim.  (Consideration should be 
given to the pending claim for an 
increased rating for PTSD and its effect 
on the TDIU claim and also for the effect 
of the award of service connection for 
IBS on the TDIU claim.)  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


